489 F.2d 1274
Ernest Jackson COTTLE, Petitioner-Appellee,v.Louie L. WAINWRIGHT, Director, Division of Corrections,Respondent-Appellant.
No. 72-1673.
United States Court of Appeals, Fifth Circuit.
Feb. 22, 1974.

Robert L. Shevin, Atty. Gen., Wallace E. Albritton, Asst. Atty. Gen., Tallahassee, Fla., for respondent-appellant.
Moe B. Safer, Jacksonville, Fla.  (Court-appointed), for petitioner-appellee.
Before BROWN, Chief Judge, TUTTLE, Senior Circuit Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, RONEY and GEE, Circuit Judges.

By the Court:

1
The Court on its own motion having taken the case for rehearing en banc, the en banc Court is dissolved and the cause remanded to the panel for disposition.  (For panel disposition see F.2d ) See Gagnon v. Scarpelli, 1973, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656; Wainwrght v. Cottle, 1973, 414 U.S. 895, 94 S.Ct. 221, 38 L.Ed.2d 138.